Citation Nr: 1302738	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  03-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative changes of the right foot with Morton's neuroma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at an April 2006 travel board hearing at the RO.

The Board remanded the case for further development in June 2007, May 2008, February 2010, and April 2012.  That development is completed, and the case has been returned to the Board for further appellate review.

During the pendency of the appeal, a rating decision was issued in February 2012 in which the RO established service connection for right foot Morton's neuroma and determined that the disorder shoulder should be combined with the right foot degenerative disease.  As such, the issue on appeal was recharacterized as entitlement to an evaluation in excess of 10 percent for degenerative changes of the right foot with Morton's neuroma. 


FINDING OF FACT

The Veteran's degenerative changes of the right foot with Morton's neuroma have been primarily manifested by pain but by no incapacitating episodes and no more than moderate functional impairment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for degenerative changes of the right foot with Morton's neuroma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5279, 5284 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected right foot disorder arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

Nonetheless, in letters dated in April 2005 and December 2011, the RO informed the Veteran of what evidence was required to substantiate his claim for an increased disability rating and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394   (1993).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the appellant also has been satisfied in this case.  Service treatment records and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  In June 2007, May 2008 and February 2010, the Board remanded the claim in order for the RO to develop the Veteran's claim for service connection for a right foot neuroma, readjudicate the Veteran's claim for an initial increased disability rating for right foot degenerative changes, and to give consideration for separate ratings for Morton's neuroma and arthritis.  In a February 2012 rating decision, the RO granted service connection for Morton's neuroma of the right foot and determined that the condition would be evaluated together with the right foot degenerative disease and assigned a 10 percent disability rating.   Therefore, the June 2007, May 2008 and February 2010 remand directive has been completed.  Pursuant to the Board's October 2012 remand, the RO obtained and associated with the claims file, and his Virtual VA file, updated VA treatment records dated through November 2012.  Accordingly, the Board finds that the RO complied with the October 2012 remand directive and a remand to secure any additional records is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was afforded VA examinations in November 2001, April 2005, October 2007 and June 2011 with respect to the service-connected right foot disability.  The Board finds that the VA examinations are adequate, as the reports were predicated on physical examination of the Veteran and addressed the rating criteria that are relevant to rating the service-connected disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.
 
The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for degenerative changes of the right foot was granted in a March 2002 rating decision, and an initial noncompensable disability rating was assigned effective November 1, 2001 under the provisions of 38 C.F.R. § 4.71a , Diagnostic Codes 5284-5010.  In a December 2009 rating decision, the RO increased the rating for the service-connected right foot disorder to 10 percent disabling, effective November 1, 2001.  In a February 2012 rating decision, the RO granted service connection for right foot Morton's neuroma which was evaluated together with the degenerative changes of  the right foot and a 10 percent evaluation was assigned from November 1, 2001.  

Diagnostic Code 5279 addresses bilateral anterior metatarsalgia (Morton's disease). It provides for a maximum evaluation of 10 percent.  38 C.F.R. § 4.71a

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Diagnostic Code 5010, which provides the rating criteria for disabilities caused by arthritis due to trauma, and which is substantiated by x-ray findings, are rated in accordance with the criteria used for degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, in the absence of limitation of motion, a 10 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  These 10 and 20 percent ratings based on x- ray findings will not be combined with ratings based on limitation of motion. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain). 

Through written statements and hearing testimony, the Veteran has complained of constant pain in the bottom of his foot.  

The Veteran underwent a VA examination in November 2001.  He complained of pain mostly in the forefoot which radiated in between the second and third toes.  He stated that he had used a metatarsal pad which was placed in his shoes but this has not helped much.  On physical examination, he complained of pain between the second web space which radiated between the second and third toes.  X-rays of the right foot revealed minimal degenerative change of the first metatarsophalangeal joints and of the midfoot.  The examiner's diagnosis was most likely Morton's neuroma of the right foot with treatment of a metatarsal pad.

On VA examination in April 2005, the Veteran reported that he continued to have pain the ball of the right foot with numbness to the second and third toes.  He also reported that he had pain with exercise and when standing for long periods of time.  His gait was normal.  He did not use any assistive devices, crutches, canes, walkers or orthotics.  Examination of the right foot revealed pain in the second interspace on the right foot with paresthesias consistent with neuroma of the right second interspace.  The examiner noted that there was no evidence of degenerative changes on examination of either foot.  The examiner concluded that there was significant pain in the right second interspace consistent with an interdigital neuroma.  There was no additional range of motion lost due to pain after repeated use.  There were no corrective devices being utilized at the present time.  The examiner reported that there did not appear to be any effect on the Veteran's usual occupation.  There appeared to be no functional limitations on standing or walking. 

On VA examination in October 2007, the Veteran complained of pain without weakness, stiffness, swelling, heat, redness, fatigability or lack of endurance.  The pain was reported to be associated with standing and with walking.  The Veteran did not use any ambulatory devices or corrective shoe wear. He indicated that the foot problems did not affect his occupation or daily activities.  He had a normal gait and normal posture.  He had a normal posture with squatting, supination and pronation as well as with heel and toe rise.  There was pain on palpation between the 2nd and third metatarsophalangeal joints.  There was no evidence of instability or laxity.  X-rays revealed mild degenerative joint disease of the 1st metatarsophalangeal joints, bilaterally.  The diagnosis included neuroma, bilateral 2nd interspaces, and mild degenerative joint disease of the both 1st metatarsophalangeal joints.  

On VA examination in June 2011, the Veteran reported pain with stiffness, swelling and fatigability.  He complained of tenderness and pain during periods of rest.  He also complained of sharp pain and occasional tightness/stiffness while standing.  He indicated that the pain was in the ball and arch of the right foot with occasional pain in the heel.  He did not utilize any assistive devices or the use of corrective shoes.  The Veteran's foot problem did not affect his occupation.  On examination, he had a mild antalgic gait.  His posture was normal with standing.  He could not walk greater than 30 minutes because of pain.  Pain was elicited when squeezing the toes of the right foot which was positive for neuroma.  The examiner noted that the Veteran functional impairment consisted of difficulty with prolonged standing/walking greater than 30 minutes.  It was noted that the Veteran was employed full-time and there was no indication that he had taken any time off from work due to his service-connected disabilities of the feet.

Initially, the Board acknowledges that Diagnostic Code 5279 specifically evaluates Morton's neuroma.  This diagnostic code, however, assigns a maximum evaluation of 10 percent.  The Veteran is already receiving a 10 percent rating for the right foot under Diagnostic Codes 5284-5010.  Therefore, evaluation the Veteran's right foot under Diagnostic Code 5280 would not afford the Veteran the opportunity to receive a higher evaluation than he is already receiving.  Furthermore, given the degree of symptoms and manifestations throughout the right foot that are already being contemplated under Diagnostic Codes 5284-5010, the Board finds that a separate disability rating under Diagnostic Code 5279 would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14  (2012).

Applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 10 percent are not met.  While the Veteran is clearly shown to experience constant pain, the evidence of record does not show that his right foot degenerative changes with Morton's neuroma is more than moderate in degree. Despite his complaints and symptoms, he has remained fully ambulatory and functional. The findings discussed above do not expressly or implicitly characterize the clinical severity of the Veteran's service-connected right foot disability as "moderately severe," nor do any other aspects of the VA examination reports otherwise show such severity of disability of the right foot. There is no clinical evidence that the right foot disability has resulted in incapacitation.  Simply put, the evidence does not show the Veteran's degenerative changes of the right foot with Morton's neuroma are moderately severe.  Accordingly, the next higher rating of 20 percent is not warranted under Diagnostic Code 5284. 

Although X-ray findings were consistent with degenerative changes in the right foot, the examination reports do not demonstrate that the Veteran's service-connected right foot disability resulted in incapacitating exacerbations. Accordingly, Diagnostic Code 5010 cannot serve as a basis for a 20 percent disability rating. 

The Board has also considered DeLuca in reaching its conclusion in this case, and, although the Veteran's right foot is symptomatic, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.  There is no evidence in the medical record of additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore the 10 percent disability rating adequately compensates him for his limitation of motion, pain, and functional loss. As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not provide a basis for the assignment of a higher rating under these circumstances. 

The Board has considered all other potentially applicable diagnostic codes, however, the Veteran has not been shown to have weak foot, claw foot, hallux valgus, hallux rigidus, hammertoe or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, 38 C.F.R. § 4.71, Diagnostic Codes 5277, 5278, 5280, 5281, 5282 and 5283 are not for application in this case.  Accordingly, there is no basis for higher ratings.  The Board notes that the Veteran is also service-connected for bilateral pes planus however; this disability is not on appeal and is not addressed in this decision.  

The Board recognizes the Veteran's statements attesting to his chronic pain in his right foot.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's degenerative changes of the right foot with Morton's neuroma does not warrant a disability rating in excess of 10 percent.

For all the foregoing reasons, the Board finds that there is no basis for staged ratings of the Veteran's degenerative changes of the right foot with Morton's neuroma and that the claim for a higher initial rating must be denied.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's right foot disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected degenerative changes of the right foot with Morton's neuroma under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 10 percent for degenerative changes of the right foot with Morton's neuroma is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


